Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See Office Action filed 12/6/2021.  
Examiners Amendment
The following is an examiner’s amendment.  Only claims 1 and 11 have been amended.  
Claim 1 (amended):
A field device coupling apparatus for coupling a
field device to a higher-level controller, comprising a current interface with a first interface connection point and a second interface connection point, with which interface connection points the field device coupling apparatus can be connected to the higher-level controller in order to receive an interface current, further comprising a load circuit connected between the first interface connection point and the second interface connection point, the load circuit comprising a controllable load and being adapted to provide, based on the interface current, a supply voltage for the field device using the controllable load, wherein the load circuit comprises an AC negative feedback path, which runs from an output branch of the load circuit to an input terminal of the controllable load and serves to increase [[the]] an AC impedance between the first interface connection point and the second interface connection point, and



Claim 11 (amended):
A field device, comprising a field device coupling apparatus for coupling a field device to a higher-level controller, the field device coupling apparatus comprising a current interface with a first interface connection point and a second interface connection point, with which interface connection points the field device coupling
apparatus can be connected to the higher-level controller in order to receive an interface current, the field device coupling apparatus further comprising a load circuit connected between the first interface connection point and the second interface connection point, the load circuit comprising a controllable load and being adapted to provide, based on the interface current, a supply voltage for the field device using the controllable load, wherein the load circuit comprises an AC negative feedback path, which runs from an output branch of the load circuit to an input terminal of the controllable load and serves to increase [[the]] an AC impedance between the first interface connection point and the second interface connection point, wherein the field device is adapted to provide the energy required for operating the field device by means of the field device coupling apparatus on the basis of the interface current and to communicate with the higher-level controller by means of the field device coupling apparatus via the interface current, and 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683